SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of September, 2013 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X Appraisal Report SP-0126/13-02 COMPANHIA METALÚRGICA PRADA Report S P-0126/13-02 1 REPORT: SP-0126/13-02 BASE DATE: August 31, 2013 REQUESTING COMPANY: COMPANHIA SIDERÚRGICA NACIONAL , hereinafter referred to as CSN. A corporation, with headquarters at Avenida Brigadeiro Faria Lima, nº 3.400, 15º andar (parte), 19º e 20º andares, Itaim Bibi, in the city and state of São Paulo, inscribed in the roll of corporate taxpayers (CNPJ/MF) under no. 33.042.730/0001-04. OBJECT: Net Assets of COMPANHIA METALúRGICA PRADA , hereinafter referred to as PRADA . A privately-held corporation, with headquarters at Rua Eng. Francisco Pit Brito, nº 138, Santo Amaro, in the city and state of São Paulo, inscribed in the roll of corporate taxpayers (CNPJ/MF) under no. 56.993.900/0001-31. PURPOSE: To determine the value of prada ´s net assets (assets and liabilities), for the purpose of their partial spin-off and merger by CSN, pursuant to Articles 226 and 229 of Law 6404/76 (Brazilian Corporate Law). Report S P-0126/13-022 CONTENTS 1. INTRODUCTION 3 2. PRINCIPALS AND RESERVATIONS 4 3. DISCLAIMER 5 4. APPRAISAL METHODOLOGY 6 5. APPRAISAL OF PRADA’S NET ASSETS 7 6. CONCLUSION 8 7. EXHIBITS1 9 Report S P-0126/13-02 3 1. INTRODUCTION APSIS CONSULTORIA E AVALIAÇÕES LTDA., hereinafter referred to as APSIS, with headquarters at Rua da Assembleia, nº 35, 12º andar, in the city and state of Rio de Janeiro, inscribed in the roll of corporate taxpayers (CNPJ/MF) under no. 08.681.365/0001-30, was designated by CSN to verify the value of PRADA ´s net assets, which will be partially spun-off for the purpose of their merger by CSN, pursuant to Articles 226 and 229 of Law 6404/76 (Corporate Law). When preparing this report, we used data and information provided by third parties, in the form of documents and oral interviews with the client. The estimates used in this process are based on documents and information, including but not limited to: § Analytical Balance Sheet of PRADA on August 31, 2013. § PRADA´s Bylaws APSIS has recently appraised the following firms for publicly-held companies for a variety of reasons: § AMÉRICA LATINA LOGÍSTICA DO BRASIL S/A § BANCO PACTUAL S/A § CIMENTO MAUÁ S/A § ESTA-EMPRESA SANEADORA TERRITORIAL AGRÍCOLA S/A. § ESTÁCIO PARTICIPAÇÕES S/A § GERDAU S/A § HOTÉIS OTHON S/A § L.R. CIA. BRAS. PRODS. HIGIENE E TOUCADOR S/A § LIGHT SERVIÇOS DE ELETRICIDADE S/A § LOJAS AMERICANAS S/A § MPX ENERGIA S/A § PETRÓLEO BRASILEIRO S/A – PETROBRAS § REPSOL YPF BRASIL S/A § TAM TRANSPORTES AÉREOS MERIDIONAL S/A § ULTRAPAR PARTICIPAÇÕES S/A The APSIS team responsible for this project comprised the following professionals: § AMILCAR DE CASTRO Commercial Officer § ANA CRISTINA FRANÇA DE SOUZA Vice-President Civil Engineer , Postgraduate studies in Accounting (CREA/RJ 1991103043) § ANTONIO LUIZ FEIJÓ NICOLAU Executive Officer § DANIEL GARCIA Project Manager § ERIVALDO ALVES DOS SANTOS FILHO Accountant (CRC/RJ-100990/O-1) § LUCILIA NICOLINI Accountant (CRC/SP-107639/O-6) § LUIZ PAULO CESAR SILVEIRA Vice-President Mechanical Engineer, Master in Business Administration (CREA/RJ 1989100165) § MARCIA APARECIDA DE LUCCA CALMON Technical Officer (CRC/SP-143169/O-4) § MÁRCIA MOREIRA FRAZÃO DA SILVA Executive Officer (CRC/RJ-106548/O-3) § RENATA POZZATO CARNEIRO MONTEIRO Vice-President § RICARDO DUARTE CARNEIRO MONTEIRO Chief Executive Officer Civil Engineer, Postgraduate studies in Economic Engineering (CREA/RJ 1975102453) § SERGIO FREITAS DE SOUZA Executive Officer Economist (CORECON/RJ 23521-0) Report S P-0126/13-02 4 2. PRINCIPALS AND RESERVATIONS The following information is important and should be read carefully. This report has been drawn up in strict compliance with the fundamental principles listed below: § The consultants have no direct or indirect interest in the companies involved or in the operation, nor is there any other relevant circumstance that could constitute a conflict of interest. § APSIS’ professional fees have no relation whatsoever to the conclusions of this report. § To the best of the consultants’ knowledge and belief, the analysis, opinions and conclusions expressed in this Report are based on true and accurate data, investigations, research and surveys. § The information received from third parties is deemed to be accurate as its sources are cited in this Report. § For projection purposes, we have assumed there are no liens or encumbrances of any nature, judicial or extra-judicial, on the companies in question, other than those listed in this Report. § This Report presents all the limiting conditions, if any, imposed by the adopted methodologies that may affect the analyses, opinions and conclusions of said Report. § The Report was prepared by APSIS and no one apart from its own consultants was involved in preparing its analyses and corresponding conclusions. § APSIS assumes total responsibility for the appraisal material, including implicit content, for the exercise of its functions, especially that established in laws, codes or internal regulations. § This Report has been drawn up in accordance with the criteria and recommendations established by the Brazilian Standards Bureau (ABNT), the Uniform Standards of Professional Appraisal Practice (USPAP) and the International Valuation Standards Council (IVSC), as well as requirements imposed by different bodies such as the Accounting Pronouncements Committee (CPC), the Ministry of Finance, the Central Bank, Banco do Brasil, the Brazilian Securities and Exchange Commission (CVM), the Superintendence of Private Insurance (SUSEP), Income Tax Regulations (RIR) and the Brazilian Committee of Business Appraisers (CBAN), among others. § The controlling company and management of the companies involved did not direct, limit, place difficulties upon or practice any acts that could have jeopardized access to , as well as the use or knowledge of the information, goods, documents or working methods that were important to the conclusions of this Report. Report S P-0126/13-02 5 3. DISCLAIMER § When preparing this Report, APSIS made use of data and information from historical accounting registers audited by third parties or unaudited, furnished in writing by the company’s management or obtained from cited sources. Consequently, APSIS has assumed that the data and information obtained for this Report is true and consistent and therefore accepts no responsibility in relation to its veracity or otherwise. § The scope of this work does not include auditing the company’s financial statements or reviewing the work of its auditors. Consequently, APSIS is not expressing any opinion on the financial statements of the requesting company. § We accept no responsibility for any losses suffered by the requesting company and its subsidiaries, partners, officers, creditors or other parties, resulting from the use of the data or information supplied by the company and presented in this Report. § Our work was developed exclusively for the use of the requesting company and its partners for the purpose described above. Report S P-0126/13-02 6 4. APPRAISAL METHODOLOGY Examination of the already mentioned supporting documentation, in order to verify good bookkeeping in line with the legal, regulatory, normative and structural provisions governing the material, in accordance with accounting practices adopted in Brazil. We examined PRADA’s accounting books and all other necessary documents for the preparation of this Report, which was based on PRADA´s balance sheet on August 31, 2013 (Exhibit 1). In the opinion of the appraisers, PRADA´s assets and liabilities have been duly recorded. Report S P-0126/13-02 7 5. APPRAISAL OF PRADA’S NET ASSETS PRADA’s accounting books and all other necessary documents for the preparation of this Report were duly examined. The appraisers concluded that the value of PRADA’s net assets, which will be partially spun-off for the purpose of their merger by CSN was fourteen million, two hundred seventy thousand, three hundred and forty-one reais and twenty-four centavos (R$14,270,341.24), on August 31, 2013, as shown in the adjacent table: CIA METALÚRGICA PRADA PRO FORMA ACCOUNTING STATEMENTS STATEMENT OF FINANCIAL POSITION (R$) BALANCES ON 8/31/2013 NET ASSETS TO BE SPUN-OFF PRO FORMA BALANCES AFTER SPIN-OFF CURRENT ASSETS 396,805,772.56 19,318,583.92 377,487,188.64 Cash and cash equivalents 9,949,533.25 9,949,533.25 Trade accounts receivable 143,431,395.08 19,306,681.77 124,124,713.31 Securities receivable 37,630,981.17 37,630,981.17 Payable to employees 370,003.95 370,003.95 Advances 4,017.02 4,017.02 Taxes recoverable 7,044,880.58 7,044,880.58 Inventories 197,245,498.37 197,245,498.37 NON-CURRENT ASSETS 360,174,804.06 82,913,358.62 277,261,445.44 LONG-TERM ASSETS 86,949,795.33 27,047,592.62 59,902,202.71 Compulsory loans 203,027.95 203,027.95 Amounts receivable 25,632,580.82 25,632,580.82 Guarantees and deposits 8,248,074.18 8,248,074.18 Securities receivable 25,573,733.40 25,573,733.40 Deferred taxes 315,472.92 70,686.56 244,786.36 Deferred income tax and social contribution 26,976,906.06 26,976,906.06 - PERMANENT ASSETS 273,225,008.73 55,865,766.00 217,359,242.73 INVESTMENTS 133,733,118.58 55,865,766.00 77,867,352.58 Investment in Usiminas 55,865,766.00 55,865,766.00 - Goodwill from investments - CBL 138,728,006.25 138,728,006.25 Impairment - CBL (60,860,653.67) (60,860,653.67) PROPERTY, PLANT AND EQUIPMENT 137,855,398.48 - 137,855,398.48 INTANGIBLE ASSETS 1,636,491.67 - 1,636,491.67 TOTAL ASSETS 756,980,576.62 102,231,942.54 654,748,634.08 CURRENT LIABILITITES 309,056,742.39 82,961,601.30 226,095,141.09 Trade accounts payable 266,871,157.82 82,907,903.57 183,963,254.25 Payroll and related charges 11,912,341.88 11,912,341.88 Taxes payable 5,958,245.43 5,958,245.43 Advances 2,809,221.37 2,809,221.37 Accounts payable 1,519,421.74 53,697.73 1,465,724.01 Other liabilities 1,182,929.32 1,182,929.32 Provisions 3,745,294.83 3,745,294.83 Contingent liabilities 15,058,130.00 15,058,130.00 NON-CURRENT LIABILITIES 199,060,018.61 5,000,000.00 194,060,018.61 LONG-TERM LIABILITIES 199,060,018.61 5,000,000.00 194,060,018.61 Advance on future capital increase - CSN 5,000,000.00 5,000,000.00 - Accounts payable 8,092,591.29 8,092,591.29 Provisions 185,967,427.32 185,967,427.32 SHAREHOLDERS' EQUITY 248,863,815.62 14,270,341.24 234,593,474.38 Capital stock 769,845,140.74 1,000.00 769,844,140.74 Capital reserves 24,378,829.49 24,378,829.49 Comprehensive income 14,269,341.24 14,269,341.24 - Accrued income/ losses (559,629,495.85) (559,629,495.85) TOTAL LIABILITIES 756,980,576.62 102,231,942.54 654,748,634.08 Report S P-0126/13-028 6. CONCLUSION Following the examination of the previously mentioned documents and based on APSIS´s own studies, the appraisers concluded that the value of PRADA’s net assets, which will be partially spun-off for the purpose of their merger by CSN was fourteen million, two hundred seventy thousand, three hundred and forty-one reais and twenty-four centavos (R$14,270,341.24) , on August 31, 2013. Having concluded Report SP-0126/13-02 , consisting of nine (9) written pages and two (2) exhibits, APSIS Consultoria e Avaliações Ltda. (CRC/RJ-005112/O-9), a company specializing in the appraisal of goods, legally represented by its executive officers, is available to clarify any doubts that may arise. São Paulo, September 10, 2013. Report S P-0126/13-02 9 MARCIA APARECIDA DE LUCCA CALMON Executive Officer (CRC/SP-143169/O-4) DANIEL GARCIA Project Manager Report S P-0126/13-0210 7. EXHIBITS 1. SUPPORTING DOCUMENTATION RIO DE JANEIRO - RJ Rua da Assembleia, nº 35, 12º andar Centro, CEP 20011-001 Tel.: + 55 (21) 2212-6850 Fax: + 55 (21) 2212-6851 SÃO PAULO - SP Av. Angélica, nº 2.503, Conj. 42 Consolação, CEP 01227-200 Tel.: + 55 (11) 3666-8448 Fax: + 55 (11) 3662-5722 Report S P-0126/13-02 11 EXHIBIT 1 COMPANHIA METALÚRGICA PRADA (Amounts in R$) Balance on 8/31/2013 10000000 ASSETS 11010201 BANCO BRADESCO-TRANSACTION ACCOUNT 4,322.15 11010203 BANCO DO BRASIL RJ-TRANSACTION ACCOUNT 9,055.39 11010208 BANCO ITAÚ-TRANSACTION ACCOUNT 150 11010211 BANCO SAFRA-TRANSACTION ACCOUNT 1,921.84 11010213 CAIXA ECONÔMICA FEDERAL-VR-TRANSACTION ACCOUNT 3,741.76 11010225 BANCO FIBRA-TRANSACTION ACCOUNT 482.66 11010228 BANCO SANTANDER-TRANSACTION ACCOUNT 6,526.96 TOTAL TRANSACTION ACCOUNTS 11010401 BANCO BRADESCO-RECONCILIATION 1,297.23 11010403 BANCO DO BRASIL RJ-RECONCILIATION -2,000.00 11010408 BANCO ITAÚ-RECONCILIATION 3,731,435.68 11010428 BANCO SANTANDER-VR-RECONCILIATION 73,731.84 11010470 (-) PROV. BANK GUARANTEE COMMISSION -87,874.43 TOTAL BANK RECONCILIATION 110(UP TO 90 D) 11011003 THIRD-PARTY FUNDS-DOMESTIC CURRENCY 6,206,742.17 TOTAL CASH EQUIVALENTS (UP TO 90 D) TOTAL CASH EQUIVALENTS (UP TO 90 D) TOTAL CASH AND CASH EQUIVALENTS 11050100 CLIENTS - THIRD-PARTIES 11050101 DOMESTIC CLIENTS 167,391,781.11 11050102 FOREIGN CLIENTS 323,147.60 11050125 CLIENTS - ADJUSTMENTS RECOGNIZED IN PROFIT -24,618,731.31 TOTAL CLIENTS - THIRD PARTIES 11050200 CLIENTS - DOMESTIC SUBSIDIARIES AND AFFILIATES 11050217 TRADE ACCOUNTS RECEIVABLE- CIA. SIDERÚRGICA NACIONAL 19,306,681.77 11050221 TRADE ACCOUNTS RECEIVABLE- CIA METALÚRGICA PRADA 0 11050225 TRADE ACCOUNTS RECEIVABLE- NACIONAL MINÉRIO S/A 12,485.56 11050236 INVESTEES- ADJUSTMENTS RECOGNIZED IN PROFIT -3,679,471.66 TOTAL CLIENTS - DOMESTIC SUBSIDIARIES 11050901 ESTIMATED DOUBTFUL ACCOUNT LOSSES -43,410.38 11050902 ESTIMATED DOUBTFUL ACCOUNT LOSSES - ALLOWANCE -15,261,087.61 TOTAL ALLOWANCE FOR DOUBTFUL ACCOUNTS -15,304,497.99 TOTAL TRADE ACCOUNTS RECEIVABLE 11100118 OTHER SECURITIES RECEIVABLE 2,072,001.26 11100126 OTHER ACCOUNTS (R) 1,859,542.04 11100153 INTERCOMPANY LOANS - PRINCIPAL C 34,650,211.23 11100154 INTERCOMPANY LOANS - MI CHARGES 4,535,809.73 11100165 IRRF IN DOMESTIC CURRENCY - INVESTEES 800,437.01 11100190 PROV.FOR LOSSES FROM SECURITIES RECEIVABLE -2,072,001.26 TOTAL SECURITIES RECEIVABLE 11100300 CONSIGNMENT 11100302 UNEARNED PROFIT - SALES ON CONSIGNMENT -4,215,018.84 TOTAL CONSIGNMENT -4,215,018.84 TOTAL OTHER RECEIVABLES 11150100 EMPLOYEES 11150102 ADVANCES FOR DOMESTIC TRAVELS 3,470.00 11150103 ADVANCES FOR TRAVELS ABROAD 171,084.96 11150107 ADVANCES FOR EXPENSES 6,638.03 11150137 RESTAURANT AND DINING HALL 0.01 11150142 OTHER EMPLOYEE EXPENSES 157,632.21 11150148 BASIC-NEEDS GROCERY PACKAGE 31,178.74 TOTAL EMPLOYEES TOTAL EMPLOYEE EXPENSES 11200100 INVESTEES 11200135 C/A CIA. SIDERÚRGICA NACIONAL 11,902.15 TOTAL INVESTEES 11200491 OTHER C/C 85,773.59 TOTAL OTHER ACCOUNTS TOTAL DEBT CURRENT ACCOUNTS 11250101 ADVANCES TO DOMESTIC SUPPLIERS -527.77 11250102 ADVANCES TO SUPPLIERS ABROAD 4,544.79 TOTAL TRADE ACCOUNTS PAYABLE TOTAL ADVANCES IN CASH 11350-TERM RECEIVABLES 11350201 RECOVERABLE IPI - SHORT TERM 1,773,609.86 11350202 RECOVERABLE ICMS TAX - SHORT TERM 1,478,199.86 11350203 TAXES IN TRANSFER-PREMISES 145,177.63 11350205 IRRF ON SERVICES RENDERED 0 11350206 IRRF ON FINANCIAL OPERATIONS 47,171.23 11350212 RECOVERABLE PIS 333,945.78 11350215 RECOVERABLE COFINS 917,848.31 11350223 IRPJ/IRRF TO OFFSET 113,077.69 11350224 CSLL TO OFFSET 829,287.44 11350227 WITHHOLDING PIS / PASEP 323.09 11350228 WITHHOLDING COFINS 1,491.21 11350229 WITHHOLDING CSLL 0 11350234 ICMS ON BORROWING OF MATERIALS 1,320.00 11350236 ICMS - FIXED ASSETS 198,393.88 11350238 PIS-LAW 10637 0.01 11350243 PIS TO OFFSET 3,714.32 11350244 COFINS TO OFFSET 90,722.30 11350249 ICMS ON IMPORTS 13,807.14 11350257 RECOVERABLE ICMS TAX SUSTITUTION 25.95 TOTAL RECOVERABLE TAXES 11350500 CONSIGNMENT - TAXES 11350501 TAXES ON CONSIGNMENT 1,096,764.88 TOTAL CONSIGNMENT - TAXES TOTAL OTHER LONG-TERM RECEIVABLES COMPANHIA METALÚRGICA PRADA (Amounts in R$) Balance on 8/31/2013 11400000 INVENTORIES 11400101 FINISHED PRODUCTS 39,235,107.95 11400106 INVENTORIES ADJUSTMENT RECOGNIZED IN REVENUE 19,226,986.52 TOTAL FINISHED PRODUCTS 11400201 INVENTORY TRANSFER 353,923.82 TOTAL INVENTORY TRANSFER 11400301 MATERIAL FOR RESALE 2,238,677.55 TOTAL PRODUCTS FOR SALE 11400401 PROD. AND SERVICES IN PROCESS 25,060,212.58 11400402 PROD. AND SERVICES IN PROCESS - WIP 1,763,426.08 11400499 PROD. AND SERVICES IN PROCESS - ANALYSIS 0 TOTAL PRODUCTS IN PROCESS 11400601 OTHER RAW MATERIAL 95,585,722.82 11400607 STEEL SCRAP 46,106.83 TOTAL RAW MATERIAL 11400700 STOREROOMS 11400701 STOREROOMS 9,559,879.86 11400702 PRODUCTION INPUTS AND SUPPLIES 431,479.65 11400703 FUEL GASES AND LUBRICANTS 55,634.18 11400704 PACKAGE MATERIAL 151,172.35 11400705 OTHER MAINTENANCE AND CONSUMPTION MATERIALS 7,816,193.19 11400790 INVENTORIES IN PROGRESS TRANSFERRED TO PP&E -1,971,035.51 TOTAL STOREROOMS 11401018 IMPORTS IN PROGRESS 206,541.56 TOTAL IMPORTS IN PROGRESS 11401100 THIRD-PARTY MATERIAL IN COMPANY'S POSSESSION 11401103 INCORP. SERV. - THIRD-PARTY MATERIALS 271,509.36 TOTAL THIRD-PARTY MATERIAL IN COMPANY'S POSSESSION 11401301 (-)PROVISION FOR INVENTORY LOSS -2,786,040.42 TOTAL PROVISION FOR INVENTORY LOSS -2,786,040.42 TOTAL INVENTORIES 11500101 TAXES AND FEES 581,983.70 11500122 MEAL VOUCHER 0 11500123 TRANSPORTATION VOUCHER 0 11500135 PREPAID EXPENSES - USE OF LICENSE 449,803.70 TOTAL PREPAID EXPENSES TOTAL PREPAID EXPENSES TOTAL CURRENT ASSETS 12000000 LONG-TERM RECEIVABLES 12010000 OBLIGATIONS, RESERVE REQUIREMENT FUNDS 12010101 ELETROBRAS 993,215.68 12010102 PROVISION FOR LOSS- ELETROBRAS -790,187.73 TOTAL RESERVE REQUIREMENTS TOTAL OBLIGATIONS, RESERVE REQUIREMENT FUNDS 12200- LONG TERM 12200220 ADVANCES FOR FUTURE CAPITAL INCREASE - CBL 25,436,182.67 TOTAL ADVANCES FOR FUTURE CAPITAL INCREASE 12200-PARTIES/SUBSIDIARIES 12200702 GOODS IN LOAN FOR USE AGREEMENT WITH CSN 196,398.15 TOTAL GOODS IN POSSESSION OF THIRD-PARTIES/SUBSIDIARIES TOTAL TRADE ACCOUNTS RECEIVABLE - LONG TERM 12250301 JUDICIAL DEPOSITS - LABOR 6,367,465.39 12250302 JUDICIAL DEPOSITS - TAX 1,666,593.45 12250303 JUDICIAL DEPOSITS - CIVIL 145,148.98 12250304 JUDICIAL DEPOSITS- ENVIRONMENTAL 68,866.36 TOTAL JUDICIAL AND ADMINISTRATIVE TOTAL SECURITY AND DEPOSITS 12350112 PROVISION FOR LOSS FROM SECURITIES RECEIVABLE FROM CBL -4,999,982.40 12350153 INTERCOMPANY LOAN 30,573,715.80 TOTAL SECURITIES RECEIVABLE 12360101 INVESTMENTS FOR SALE 145,595.25 12360190 PROVISION FOR LOSS IN INVESTMENTS FOR SALE -145,595.25 TOTAL OTHER INVESTMENTS 0 12400300 TAXES, CONTRIB. AND FEES TO OFFSET 12400313 FIXED ASSET ICMS - INAL 298,112.66 12400314 PIS ON FIXED ASSET ACQUISITION 4,256.80 12400315 COFINS ON FIXED ASSET ACQUISITION 13,103.46 TOTAL TAXES, CONTRIB. AND FEES TO OFFSET TOTAL OTHER RECEIVABLES 12470(LONG TERM) 12470(LONG TERM) 12470101 DEFERRED IRPJ (LONG TERM) 104,769,225.32 12470103 IRPJ-CVM INSTR. 349/01 6,560,127.30 12470104 (-)FISCAL ASSET IR-CVM INSTR. 349/01 -6,560,127.30 12470110 IRPJ - DEFERRED LIABILITIES (-) -5,457,341.00 12470111 IRPJ-DEFERRED ASSETS - CONTRA ACCOUNT (-) -79,475,923.98 TOTAL DEFERRED IRPJ (LONG TERM) 12480(LONG TERM) 12480(LONG TERM) 12480101 DEFERRED CSLL (LONG TERM) 40,642,781.92 12480103 CSLL- CVM INSTR. 349/01 2,361,645.84 12480104 (-)FISCAL ASSETS CSLL-CVM INSTR. 349/01 -2,361,645.84 12480110 CSLL - DEFERRED LIABILITIES (-) -1,964,642.76 12480111 CSLL-DEFERRED ASSETS - CONTRA ACCOUNT (-) -31,537,193.44 TOTAL DEFERRED CSLL (LONG TERM) TOTAL LONG TERM RECEIVABLES COMPANHIA METALÚRGICA PRADA (Amounts in R$) Balance on 8/31/2013 13010000 INVESTMENTS 13010199 INVESTMENT - GOODWILL ON CBL 138,728,006.25 TOTAL STATED AT EQUITY METHOD 13010434 (-) IMPAIRMENT - CBL -60,860,653.67 TOTAL PROVISION FOR INVESTMENT LOSSES -60,860,653.67 13011005 CIA TELEFONICA BRASILEIRA 742.54 13011007 UNIÃO DE BANCOS BRASILEIROS S/A 5,516.53 13011020 PROVISION FOR LOSS - STATED AT ACQUISITION COST -6,259.07 13011022 USIMINAS 135,417,509.00 13011023 USIMINAS - INVESTMENT ADJUSTMENT -79,551,743.00 TOTAL STATED AT ACQUISITION COST TOTAL INVESTMENTS 13050000 PROPERTY, PLANT AND EQUIPMENT 13050101 FURNITURE AND FIXTURES 3,488,204.93 13050102 EQUIPMENT AND PREMISES 101,746,805.05 13050103 BUILDINGS 76,936,917.37 13050104 VEHICLES 162,297.71 13050105 HARDWARE 6,286,950.65 13050107 SUPPORT LAND 13,159,486.29 13050112 PROVISION FOR PP&E WRITTEN OFF -3,756,721.56 13050113 LEASEHOLD IMPROVEMENT 1,335,666.35 13050115 STOREROOM - SPARE PARTS 833,648.87 13050116 INDUSTRIAL LAND 153,022.40 13050118 STOREROOM - SPARE PARTS PL-34 216,771.34 13050190 INVENTORIES IN PROGRESS - CURRENT MOVEMENT 1,971,035.51 TOTAL OPERATING ASSETS 13050200 PROPERTY, PLANT AND EQUIPMENT AMORTIZATION 13050201 (-) ACCUMULATED DEPRECIATION ON FURNITURE AND FIXTURES -2,599,430.52 13050202 (-) ACCUMULATED DEPRECIATION ON EQUIPMENT AND PREMISES -39,462,039.69 13050203 (-) ACCUMULATED DEPRECIATION ON BUILDINGS -16,246,577.07 13050204 (-) ACCUMULATED DEPRECIATION ON VEHICLES -121,464.38 13050205 (-) ACCUMULATED DEPRECIATION ON HARDWARE -5,466,277.53 13050213 (-) ACCUMULATED DEPRECIATION ON LEASEHOLD IMPROVEMENTS -1,314,528.05 TOTAL PROPERTY, PLANT AND EQUIPMENT AMORTIZATION -65,210,317.24 13050301 CONSTRUCTION IN PROGRESS 219.7 13050306 PROPERTY, PLANT AND EQUIPMENT EXPENSES NOT RECOGNIZED 764,298.84 TOTAL CURRENT WORKS 13050- PROPERTY, PLANT AND EQUIPMENT 13050701 IMPORTS IN PROGRESS - PROPERTY, PLANT AND EQUIPMENT -232,887.73 TOTAL IMPORTS IN PROGRESS - PROPERTY, PLANT AND EQUIPMENT -232,887.73 TOTAL PROPERTY, PLANT AND EQUIPMENT 13090201 SOFTWARE 1,784,850.46 TOTAL INTANGIBLE ASSETS IN AMORTIZATION 13090301 (-) A.A. SOFTWARE -148,358.79 TOTAL ACCUMULATED AMORTIZATION -148,358.79 13090404 GOODWILL ON MERGER - PRADA 87,876,946.46 13090407 GOODWILL ON MERGER. - ONOMATOPEIA 11,243,691.10 13090498 TAX INCENTIVE- CVM INSTR. 349/01 -32,717,013.98 13090499 PROVISION FOR CVM INSTRUCTION 349/01 -63,509,497.74 TOTAL GOODWILL ON MERGER 13090506 GOODWILL AMORTIZATION ON MERGER - PRADA -1,464,615.77 13090508 GOODWILL AMORTIZATION ON MERGER - ONOMATOPEIA -1,429,510.07 TOTAL GOODWILL AMORTIZATION ON MERGER -2,894,125.84 TOTAL INTANGIBLE ASSETS TOTAL PERMANENT ASSETS TOTAL ASSETS COMPANHIA METALÚRGICA PRADA (Amounts in R$) Balance on 08/31/2013 20000000 LIABILITIES 21150- THIRD PARTIES 21150101 DOMESTIC SUPPLIERS -8,968,534.47 21150102 FOREIGN SUPPLIERS -43,726.09 21150103 ACCOUNTS PAYABLE TO EMPLOYEES -96,735.01 21150104 TAXES -47,809.65 21150105 ENTITIES -7,017.00 21150106 FINANCIAL INSTITUTIONS -36,899.40 TOTAL TRADE ACCOUNTS PAYABLE - THIRD PARTIES -9,200,721.62 21150- INVESTEES 21150201 SUPPLIER CSN CIMENTOS -2,711.67 21150203 SUPPLIER MRS LOGISTICA S/A -13,431.66 21150209 SUPPLIER CIA.SIDERÚRGICA NACIONAL -255,131,762.31 21150244 SUPPLIER RIMET -39,506.37 TOTAL TRADE ACCOUNTS PAYABLE - INVESTEES -255,187,412.01 21159900 OFFSET 21159998 INCOME TAX PAYMENT OFFSET - SERVICES -1,122,602.67 21159999 INCOME TAX PAYMENT OFFSET - PRODUCTS -1,360,421.52 TOTAL OFFSET -2,483,024.19 TOTAL TRADE ACCOUNTS PAYABLE -266,871,157.82 21200000 PAYROLL, FEES AND RELATED CHARGES 21200100 PAYROLL 21200108 PAYROLL PAYABLE -35,378.90 21200109 PROVIVION FOR VACATION PAY -6,582,270.18 21200110 PROVISION - DISCOUNTS IN VACATION PAY -81,227.70 21200111 PROVISION FOR CHRISTMAS BONUS -2,646,329.13 21200112 ADVANCES FOR CHRISTMAS BONUS 65,977.01 TOTAL PAYROLL -9,279,228.90 21200314 WITHHOLDING INSS - LAW 9711 -61,059.13 21200316 INSS SERVICE RENDERING-CO-OPERATIVE-LAW -8,276.59 21200317 INSS SELF-EMPLOYED INDIVIDUALS-SUPLEMENTARY LAW 84/96 -5,556.03 21200319 FGTS PAYABLE - SHORT TERM -313,436.57 21200321 TRADE UNION CONTRIBUTIONS - EMPLOYEES - SHORT TERM -624.49 21200323 SENAI - SHORT TERM -44,676.79 21200324 SESI - SHORT TERM -56,116.06 21200325 WORKPLACE ACCIDENT INSURANCE-SAT -116,186.20 21200326 INSS - COMPANY - SHORT TERM -799,014.23 21200327 INSS - TRANSFER TO EMPLOYEE - SHORT TERM -328,941.67 21200328 SOCIAL SECURITY ACCIDENT FACTOR -899,225.22 TOTAL SOCIAL CONTRIBUTION PAYABLE -2,633,112.98 TOTAL PAYROLL, FEES AND RELATED CHARGES -11,912,341.88 21300101 IPI - INDUSTRIALIZED PRODUCTS TAXES PAYABLE -1,614,198.87 21300102 CSLL, COFINS AND PIS - WITHHOLDING TAX -8,291.43 21300104 IRRF - SERVICES RENDERED -5,074.47 21300108 ICMS PAYABLE -7,774,410.21 21300109 ICMS -LAW 1423/89 - RATE DIFFERENTIAL -2,991.99 21300110 ISS PAYABLE - SHORT TERM -2,988.04 21300112 ICMS - TAX SUBSTITUTION -23,784.49 21300113 PIS PAYABLE - SHORT TERM -623,096.85 21300115 COFINS PAYABLE - SHORT TERM -2,846,401.85 21300126 ISS WITHHELD FROM THIRD PARTIES - ARAUCÁRIA -133.78 21300127 ISS WITHHELD FROM THIRD PARTIES - SÃO PAULO -18,370.33 21300129 ISS WITHHELD FROM THIRD PARTIES - INAL PIRACICA -679.37 21300131 ISS WITHHELD FROM THIRD PARTIES - INAL MOGI DAS -2,743.01 21300133 ISS WITHHELD FROM THIRD PARTIES - INAL DUQUE DE -210.76 21300134 ISS WITHHELD FROM THIRD PARTIES - INAL RECIFE -1,465.88 21300135 ISS WITHHELD FROM THIRD PARTIES - INAL CONTAGEM -23.8 21300137 ICMS - TAX SUBSTITUTION -9,285.66 21300142 TAXES - ADJUSTMENTS FROM RECOGNITION OF REVENUE 7,531,993.89 21300143 ISS WITHHELD FROM THIRD PARTIES - INAL JUIZ DE -766.82 21300150 ISS WITHHELD FROM THIRD PARTIES - UBERLÂN -8,641.14 21300151 ISS WITHHELD FROM THIRD PARTIES - PELOTAS -13,580.03 21300155 ISS WITHHELD FROM THIRD PARTIES - BEBEDOU -290.58 21300157 IRRF-EMPLOYEES -248,416.85 21300161 ISS WITHHELD FROM THIRD PARTIES - MAUÁ -34.3 TOTAL TAXES PAYABLE -5,673,886.62 INSTALLMENT PAYMENT - LAW 11941/09 -284,358.81 TOTAL LIABILITIES AND TAXES IN INSTALLMENTS -284,358.81 TOTAL TAXES PAYABLE -5,958,245.43 21350000 ADVANCES 21350101 ADVANCES FROM CLIENTS -2,809,221.37 TOTAL ADVANCES FROM THIRD PARTY CLIENTS -2,809,221.37 TOTAL AVANCES -2,809,221.37 21400000 PAYABLES 21400-INVESTEES 21400113 C/C CSN -53,625.73 TOTAL CURRENT ACCOUNTS-INVESTEES -53,625.73 21400- INVESTOR 21400201 C/C CSN -72 TOTAL CURRENT ACCOUNTS - INVESTOR -72 21400410 ACCOUNTS PAYABLE -294,313.42 21400440 PERSONAL DEVEL. FUND - AC. SESI -157,579.05 21400441 PERSONAL DEVEL. FUND - SENAI -1,079.97 21400442 PIS-SOCIAL INTEGRATION PROGRAM 0 21400443 FNDE-TRANSFER TO EMPLOYEES -97,036.80 21400445 GROUP LIFE INSURANCE -104,289.60 21400448 HEALTHCARE PLAN 0 21400451 VIDALINK DRUGSTORE -24,378.49 21400452 TRADE UNION MONTHLY PAYMENT -22,775.62 TOTAL OTHER ACCOUNTS -701,452.95 21400600 CONSIGNATION 21400601 AMOUNTS TO BE WRITTEN OFF - CONSIGNED PRODUCTS -764,271.06 TOTAL CONSIGNATION -764,271.06 TOTAL ACCOUNTS PAYABLE -1,519,421.74 COMPANHIA METALÚRGICA PRADA (Amounts in R$) Balance on 08/31/2013 21450303 EMPLOYEE PROFIT SHARING -1,182,929.32 TOTAL EMPLOYEE PROFIT SHARING -1,182,929.32 TOTAL OTHER LIABILITIES -1,182,929.32 21500000 PROVISIONS 21500403 PROVISION FOR CONSUMABLES AND SERVICES -523,330.09 TOTAL RENOVATIONS AND MAINTENANCES -523,330.09 21500506 PROVISION FOR SERVICES RENDERED -27,274.36 21500511 FREIGHT PROVISIONS -3,194,690.38 TOTAL OTHER PROVISIONS -3,221,964.74 TOTAL PROVISIONS -3,745,294.83 21510- SHORT TERM 21510201 LABOR -10,064,076.37 21510202 CIVIL -4,994,053.63 TOTAL PROVISIONS - FOR CONTINGENCIES -15,058,130.00 TOTAL CONTINGENT LIABILITIES - SHORT TERM -15,058,130.00 TOTAL CURRENT LIABILITIES -309,056,742.39 22000000 LONG-TERM LIABILITIES 22060/ LOANS 22060301 ADV. FOR FUTURE CAPITAL INCREASE - CSN -5,000,000.00 TOTAL ADVANCES FOR FUTURE CAPITAL INCREASE -5,000,000.00 TOTAL CURRENT ACCOUNTS / LOANS -5,000,000.00 22100000 PAYABLES 22100100 TAXES 22100117 DEFERRED ICMS - TAX INCENTIVES -2,038,248.03 TOTAL TAXES -2,038,248.03 22100215 INSTALLMENT PAYMENT - LAW 11.941/09 -3,626,343.26 TOTAL LIABILITIES AND TAXES IN INSTALLMENT -3,626,343.26 22100300 PAYABLES 22100307 ACCOUNTS PAYABLE -2,428,000.00 TOTAL ACCOUNTS PAYABLE -2,428,000.00 TOTAL ACCOUNTS PAYABLE -8,092,591.29 22200000 PROVISIONS 22200346 PLI - CBL -185,967,427.32 TOTAL PROVISION FOR LOSSES FROM INVESTMENTS -185,967,427.32 TOTAL PROVISIONS -185,967,427.32 TOTAL LONG-TERM LIABILITIES -199,060,018.61 2-CONTROLLING INTEREST 24 EQUITY 24010100 PAID-IN SHARES 24010101 COMMON SHARES -769,845,140.74 TOTAL PAID-IN SHARES -769,845,140.74 TOTAL CAPITAL STOCK -769,845,140.74 24050000 RESERVES 24050108 SPECIAL GOODWILL RESERVE ON MERGER -24,367,448.72 TOTAL CAPITAL RESERVES -24,367,448.72 24050300 PROFIT 24050305 PROFIT RETENTION -11,380.77 TOTAL PROFIT RESERVE -11,380.77 TOTAL RESERVES -24,378,829.49 24081-FOR-SALE FINANCIAL ASSETS 24081602 GAINS AND LOSSES FROM AVAILABLE-FOR-SALE FINANCIAL ASSETS-USIMINAS -21,620,214.00 24081690 DEFERRED SOCIAL CONTRIBUTION 1,945,819.26 24081695 DEFERRED INCOME TAX 5,405,053.50 TOTAL LOSSES FROM AVAILABLE-FOR-SALE FINANCIAL ASSETS -14,269,341.24 TOTAL COMPREHENSIVE INCOME -14,269,341.24 24100101 RETAINED EARNINGS/ ACCUMULATED LOSSES 535,114,598.43 TOTAL PRIOR-YEAR RETAINED EARNINGS/ ACCUMULATED LOSSES TOTAL RETAINED EARNINGS OR ACCUMULATED LOSSES TOTAL EQUITY -248,863,815.62 TOTAL EQUITY AND NON-CONTROLLING INTEREST -248,863,815.62 TOTAL LIABILITIES -756,980,576.62 COMPANHIA METALÚRGICA PRADA (Amounts in R$) Balance on 8/31/2013 30000000 PROFIT/LOSS FOR THE YEAR 3RAIRCS PROFIT/LOSS BEFORE INCOME TAX AND SOCIAL CONTRIBUTION 3RO OPERATING RESULT 3LB GROSS PROFIT 31010101 STEEL PRODUCTS -937,868,309.92 31010103 STEEL PRODUCTS - REVENUE RECOGNITION 18,989,581.17 TOTAL PRODUCT SALES -918,878,728.75 31010200 SUB-PRODUCT SALES 31010201 SUB-PRODUCTS -2,355.40 TOTAL SUB-PRODUCT SALES -2,355.40 31010501 SERVICE SALES -5,270,043.16 TOTAL SERVICE SALES -5,270,043.16 31010901 MAT. FOR RESALE -11,510,420.88 TOTAL PRODUCTS FOR SALE -11,510,420.88 TOTAL DOMESTIC SALES -935,661,548.19 TOTAL GROSS REVENUE FROM SALES -935,661,548.19 32010- DOMESTIC MARKET 32010101 IPI 42,611,562.59 32010102 ICMS 134,452,906.86 32010106 ICMS - TAX OUTSOURCING 102,615.18 32010107 IPI - REVENUE RECOGNITION -907,761.17 32010108 ICMS - REVENUE RECOGNITION -2,414,294.20 TOTAL TAXES ON SALES 32010201 PIS 15,075,666.66 32010202 COFINS 69,440,865.12 32010203 PIS - REVENUE RECOGNITION -298,350.15 32010204 COFINS - REVENUE RECOGNITION -1,374,218.32 TOTAL CONTRIBUTIONS ON SALES 32010301 CANCELLED SALES - DM 2,774,419.83 TOTAL CANCELLED SALES 32010400 REBATES 32010401 REBATES ON SALES - DM 491,803.92 TOTAL REBATES TOTAL DEDUCTIONS FROM GROSS REVENUE - DOMESTIC MARKET TOTAL DEDUCTIONS FROM GROSS REVENUE 3RL NET REVENUE -675,706,331.87 41 COST OF GOODS SOLD AND SERVICES RENDERED 41010101 STEEL PRODUCTS 625,122,150.54 TOTAL COST OF STEEL PRODUCTS 41010501 SERVICES RENDERED 2,940,978.72 TOTAL COST OF SERVICES RENDERED 41010901 MAT. FOR RESALE 10,916,912.15 TOTAL PRODUCTS FOR SALE TOTAL DOMESTIC MARKET COST TOTAL OF GOODS SOLD AND SERVICES RENDERED 4100000B EXPENSES IN THE PERIOD 42010104 MRS - RAILWAY TRANSPORT FOR THE COMPANY 441,687.24 TOTAL DISTRIBUTION AND PORT EXPENSES 42060/PM 42060301 STOREROOM PRICE DIFFERENCES 29,933,923.60 42060302 STOREROOM MATERIAL LEDGER DIFFERENCES -29,419,817.74 42060303 STOREROOM LOWER LEVEL PRICE DIFFERENCES -29,087.68 42060304 STROREROOM STANDARD REVISION DIFFERENCE 2,260,486.78 42060305 INVENTORY TRANSFER DIFFERENCE 1,863,135.61 42060309 STOREROOM VARIATION - SCRAP 186,587.29 42060391 WIP PRICE DIFFERENCES - SERVICES -193,094.04 42060392 WIP PRICE DIFFERENCES - MATERIALS 92,464.96 TOTAL STORERROM PRICE DIFFERENCES/PM 41090319 PROCESSING COST VARIATIONS -157,058.42 42060311 PROCESSING PRODUCT PRICE DIFFERENCES -40,191,824.83 42060312 PROCESSING PROD. MAT. LEDGER DIF. 54,478,035.25 42060313 PROC. PROD. LOWER LEVEL PRICE DIF. 7,152.97 42060314 PROC. PROD. STANDARD REVISION DIF. -1,058,492.77 42060315 INVENTORY TRANSFER DIFFERENCE -4,054,640.93 42060319 PROCESSING PRODUCT VARIATION - SCRAP 11,745.50 42060333 LOWER LEVEL PRICE DIF. - THIRD PARTIES (PR -10,671,037.90 42060351 PRICE DIF. - STROREROOM (
